In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 16-1564V
                                                               Filed: July 14, 2017
                                                                 UNPUBLISHED

                                                                         
    RON W. FLOOD,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Glen Howard Sturtevant, Jr., Rawls, McNelis and Mitchell, P.C., Richmond, VA, for
petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On November 22, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury as a result of
his October 16, 2014 influenza (“flu”) vaccination. See Petition at 1-8. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
        On July 13, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.



                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Specifically, respondent indicates

       that petitioner experienced SIRVA [Shoulder Injury Related to Vaccine
       Administration] of the right upper extremity within 48 hours of flu vaccine
       administration. No other causes for petitioner’s SIRVA have been
       identified. See 42 U.S.C. § 300aa-13(a)(1)(B). As such, DICP agrees that
       petitioner’s SIRVA was more likely than not caused by the October 16,
       2014, flu vaccination. In addition, given the medical records outlined
       above, the statutory six month sequela requirement has been satisfied.
       See 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on the record as
       it now stands, petitioner has satisfied all legal prerequisites for
       compensation under the Act.

Id. at 5-6.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                     s/Nora Beth Dorsey
                                     Nora Beth Dorsey
                                     Chief Special Master